Citation Nr: 1044405	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 
1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 2008, 
the Veteran testified at a videoconference hearing at the RO, 
before the undersigned Veterans Law Judge.  A transcript is of 
record.

In a November 2008 decision, the Board affirmed the RO's decision 
to deny an increased rating for PTSD.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court granted a Joint 
Motion for Remand.  In the May 2009 Order, the Court remanded the 
Board's decision for further discussion of the evidence in its 
determination that the Veteran was not entitled to an increased 
rating, and for the Board to address aclaim for TDIU in light of 
the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran had submitted a claim for TDIU, which was denied by 
the RO in a February 2009 rating decision, on the basis that he 
did not meet the schedular criteria.  In light of the subsequent 
holding of the Court in Rice, supra (issued in May 2009), the 
issue of TDIU is appropriately considered during the 
determination of an increased rating claim and, therefore, the 
issues have been characterized as they appear on the first page 
of the present decision.

The issue of entitlement to an increased rating for PTSD on an 
extraschedular basis is addressed in the REMAND portion of the 
decision below and is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's PTSD was 
productive of complaints including obsessional rituals, suicidal 
ideation, anxiety, insomnia, social isolation, and difficulty 
establishing and maintaining effective relationships, without 
panic attacks or impaired impulse control; upon objective 
evaluation, speech and thought processes were logical and 
coherent, the Veteran was able to attend to activities of daily 
living, and there was no difficulty in understanding complex 
commands.

2.  The Veteran does not have one service-connected disability 
with an evaluation of at least 60 percent, or two or more 
disabilities with a combined rating of at least 70 percent with 
one disability rated at 40 percent, which are the initial 
criteria for schedular consideration for the grant of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for schedular consideration of a grant of a 
total compensation rating based on individual unemployability 
have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

The Veteran's increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  In Dingess, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has in fact been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA with regard to his increased rating claim.

Next, with regard to the Veteran's TDIU claim, in September 2008 
VA sent the Veteran a letter informing him of the types of 
evidence needed to substantiate his claim and its duty to assist 
him in substantiating his claim under the VCAA.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  The letter also described how VA determines disability 
ratings and effective dates.

The Board finds that the contents of the September 2008 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the February 2009 rating decision explained the basis 
for the RO's action. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

As to VA's duty to assist, the RO obtained service treatment and 
personnel records, and the Veteran submitted private treatment 
records.  Further, he was afforded a VA medical examination in 
October 2003.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating  - PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran is assigned a 50 percent 
evaluation for PTSD, effective from January 21, 2003, the date of 
receipt of the original claim for service connection.

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for rating 
mental disorders, a 50 percent rating is assigned where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships. 
 
The Board has reviewed the evidence spanning the period on 
appeal, and finds that the criteria for an increased rating have 
not been met.  Specifically, the requirements for a 70 percent 
rating have not been demonstrated by the evidence.

The Board first considers the rating period immediately following 
the filing of the initial service connection claim in January 
2003, because there were a number of symptoms reported around 
that time which fall into the next higher rating category.  
However, despite the presence of some such symptoms, the Board 
finds that the evidence supports the current rating of 50 
percent, as will be discussed below.     

Just prior to filing his claim, the Veteran was hospitalized at 
Good Samaritan Regional Medical Center from December 6, 2002, to 
December 23, 2002, after an attempt at suicide.  He had severe 
lacerations to his legs and arms, and required surgery for the 
leg lacerations.  According to a progress note from the hospital 
dated December 6, 2002, the attempt was precipitated by the 
Veteran's release from federal prison after a wire fraud 
conviction in August 2002.  In addition, according to a December 
9, 2002, Social History, the Veteran's girlfriend had left him 
while he was in prison, taking all of his savings with her, so 
that he was left with very little money to support himself upon 
release from prison.  He had been unable to find a job, and was 
homeless.  He was discharged from the hospital with diagnoses of 
major depression and anti-social personality disorder.  

After discharge from the hospital, the Veteran began attending 
therapy twice weekly at the Eugene Veterans' Center.  On January 
3, 2003, he reported having combat nightmares 2 out of the last 7 
nights, down from 4 to 7 nightmares out of 7 nights a week just 
prior to his suicide attempt.  Currently, the Veteran stated he 
woke up 4 to 5 times per night, getting a total of 31/2 to 4 hours 
of sleep nightly.  The doctor observed that the Veteran was 
hyper-alert, and struggled with daily intrusive thoughts about 
his war experiences.  The therapy was to focus on suicidal 
ideation, which the Veteran denied, and homelessness.  

The Veteran continued therapy at the Eugene Vet Center until 
February 23, 2003, when he was admitted to the Good Samaritan 
Regional Medical Center again for suicidal ideation.  The 
discharge note indicates that the Veteran's doctor questioned 
whether he was using suicidal ideas as a means of obtaining help 
in other areas of his life such as housing problems, or whether 
the Veteran actually had thoughts of, and intent to, commit 
suicide.  The doctor also noted that the Veteran evaded his 
questions regarding PTSD, so that he was unable to identify 
symptoms consistent with the disorder.  

The Veteran was discharged from the Good Samaritan hospital on 
February 27, 2003, and immediately checked himself into the 
Portland VA Medical Center (VAMC) on February 28, 2003.  Upon 
admission, he stated he had a plan to cut himself, and that over 
the past 4 weeks, his depression had worsened so that he now felt 
completely hopeless.  The Veteran reported 4 hours of sleep per 
night, poor short-term memory, and poor concentration.  Further, 
the Veteran stated he had experienced at least 10 prior episodes 
of untreated depression beginning at age 9 or 10.  The doctor 
noted that, upon admission, the Veteran was well-groomed and 
well-dressed, and that his speech was at a normal volume and 
rate.  The Veteran presented with a "hopeless" affect.  
Attention and concentration were good, and judgment was poor to 
fair.  The doctor spoke with the Veteran's therapist at the 
Eugene Vet Center, who said the Veteran uses suicidal ideation as 
a threat to exert leverage for what he wants.  The doctor opined 
that the Veteran's antisocial personality disorder and adjustment 
disorder with respect to his legal problems were more prominent 
than PTSD in terms of issues that needed to be addressed during 
his hospital stay.  Further, the Veteran denied suicidal ideation 
throughout most of his hospital stay, and, per the doctor, used 
this as a manipulatory device rather than an expression of 
actual, current intent.  The doctor did diagnose PTSD, among 
other psychiatric and personality disorders.  Indeed, this is the 
first diagnosis of PTSD contained in the evidence of record.  The 
Veteran was discharged from the Portland VAMC on March 7, 2003.     

Based upon the foregoing, despite the seeming severe nature of 
the Veteran's hospitalization in February 2003, the Board finds 
that the criteria for an evaluation higher than 50 percent for 
PTSD have not been met for the period through March 7, 2003, the 
date of the Veteran's discharge from the hospital.  

The Board notes that suicidal ideation falls into the next 
higher, 70 percent, rating category.  However, the doctors at 
both the Good Samaritan Regional Medical Center and the Portland 
VAMC implied that the Veteran was using suicidal ideation as a 
means of obtaining assistance with other problems, such as 
obtaining housing.  Thus, the Board finds that, although the 
Veteran reported suicidal ideation in February and March 2003, a 
higher evaluation is not warranted.  

Moreover, the evidence relating to this period on appeal does not 
reflect occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  A February 2002 note from the Eugene Vet 
Center includes the therapist's assessment that, while PTSD was a 
part of the Veteran's life, his focus was primarily on his 
probationary status.  Notes from the Veteran's December 2002 and 
February 2003 hospitalizations at Good Samaritan indicate he 
worked for 20 years in the security exchange business and could 
not be relicensed until his probation was complete in September 
2003.  The indication, therefore, was that his occupational 
difficulties were due to legal impediments, not to his PTSD 
symptoms.  Additionally, while he had no contact with his family, 
the Veteran stated that he had a handful of friends with whom he 
got together once a year, and those were all the friends he 
thought he needed.  While his mood was described as hopeless and 
his thinking was solely focused on how he had been mistreated, 
there was no indication that these symptoms caused deficiencies 
in most areas.  A February 2003 note from the Eugene Vet Center 
indicates that the Veteran was actively seeking employment and, 
in fact, had at least one job interview scheduled.   

Additionally, the symptoms listed in the 70 percent rating 
category as contributing to deficiencies in most areas were 
largely absent from the evidence relating to the period on appeal 
prior to May 2003.  In December 2002, a mental status examination 
at the VAMC was performed and it was noted that the Veteran had a 
pleasant mood, that he was cooperative, and that his affect was 
somewhat blunted and occasionally incongruent.  His thought 
processes were coherent and logical, but tangential at times.  
His insight and judgment were intact, and he had a neat and clean 
appearance.  The Veteran scored 30 out of 30 on the Folstein 
mini-mental state examination.  A January 2003 note from the VAMC 
indicates his speech was of normal rate and volume and his 
thought processes were coherent.  Also, judgment and insight were 
intact, and he was dressed and groomed casually with a neat 
appearance.  He was fully oriented to person, place, and time.   

Thus, while the evidence demonstrated suicidal ideations during 
this rating period on appeal, most of the other symptoms in the 
70 percent evaluation category - obsessional rituals, illogical, 
obscure, or irrelevant speech, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, and 
inability to establish and maintain effective relationships - 
were not demonstrated by the evidence.  

In addition, most of the Veteran's symptoms during the same 
period - January to March 7, 2003 - were consistent with the 
currently assigned evaluation of 50 percent.  For example, the 
March 2003 discharge summary from the Portland VAMC describes him 
as clean and calm, with coherent speech of normal rate and 
volume, logical though processes, good memory, and poor judgment.  
Also, a February 24, 2003, note from the Good Samaritan Regional 
Medical Center described the Veteran as slightly depressed but 
coherent and alert, stated that he had a carefree attitude, and 
noted that he was joking.  

Thus, based on the number of other symptoms which are congruent 
with the current rating of 50 percent, the Board finds that the 
overall disability picture does not approximate the criteria for 
a 70 percent evaluation for the period January 21, 2003, to March 
7, 2003, and that the disability picture more nearly approximates 
the criteria required for the assigned 50 percent rating, 
pursuant to 38 C.F.R. § 4.7.

In concluding that an increased disability rating in excess of 50 
percent is not warranted for this rating period, the Board has 
also relied upon the Veteran's Global Assessment of Functioning 
(GAF) scores assigned during his hospitalization in February and 
March 2003.  GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Here, the Veteran was assigned a GAF score of 40 at admission and 
discharge from the Good Samaritan Regional Medical Center in 
February 2003.  In this regard, scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at time illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).

While hospitalized at the Portland VAMC, the Veteran was assigned 
a GAF score of 30 in March 2003.  GAF scores ranging from 21 to 
30 reflect behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).      

Despite the seriousness of the symptoms associated with the low 
GAF scores noted above, a higher rating is not justified on that 
basis because the objective evidence does not actually 
demonstrate symptoms commensurate with the GAF score.  Indeed, as 
already discussed, the competent evidence for the period in 
question does not show impairment in reality testing or 
communication, or hallucinations.  The only major impairments 
observed are impairment with social relationships, as well as an 
inability to work.  However, with regard to the latter, there is 
some indication in the Veteran's Eugene Vet Center therapy notes 
and Good Samaritan hospital notes that the lack of work could be 
due to other factors such as a lack of the appropriate paperwork 
and the Veteran's criminal background.  In any case, because the 
GAF scores of 30 and 40 are not consistent with the objective 
findings of record, the GAF scores are not accorded probative 
weight as to the Veteran's actual disability picture.  

Next, the Board considers the rating period subsequent to May 7, 
2003, and finds that the Veteran's symptomatology does not 
warrant the next higher rating category of 70 percent.  

The Veteran is consistently described in the medical records as 
being oriented to time and place, and as being well-groomed and 
wearing clean clothes.  In addition, his treatment providers 
describe his speech as normal.  During an October 2003 mental 
health examination at the Spokane VAMC, the psychiatric nurse 
practitioner described the Veteran as being relaxed, talkative, 
and well-informed with regard to his medications and medical 
issues.  An April 2007 note describes the Veteran as relaxed, 
talkative, friendly, and entertaining.  The Board also notes that 
the Veteran presented as very articulate at his September 2008 
videoconference hearing before the Board.   

The Veteran's thought processes are consistently described as 
logical and normal, and there is, on the whole, no indication of 
memory impairment.  January 2006, April 2007, and July 2007 notes 
from the Spokane VAMC describe the Veteran's thought processes as 
normal and logical, judgment as adequate or good, and memory and 
IQ as above average.  The Veteran's therapist, B.M., wrote in a 
September 2008 letter that the Veteran's essential rituals and 
the paranoid and negative cognitions which necessitate the 
rituals, though not clinically psychotic, certainly constitute 
intermittent gross impairment in thought processes and 
communication.  However, the weight of the evidence shows no 
impairment in thought processes.  In any case, impaired judgment 
and abstract thinking are symptoms listed in the 50 percent 
evaluation category, and thus, B.M.'s observations regarding his 
thought processes are consistent with the Veteran's currently 
assigned evaluation.

Throughout the medical records, the Veteran's mood is described 
as neutral, depressed, or anxious.  However, the overall evidence 
does not demonstrate near-continuous panic or depression 
affecting the Veteran's ability to function independently.  In a 
September 2003 statement, the Veteran's therapist, B.M., stated 
that the Veteran experienced recurrent and intrusive memories of 
Vietnam, with severe anxiety and hopelessness when exposed to 
memory triggers.  She also stated that the Veteran was severely 
depressed, with a diagnosis of major depression, and did not have 
total recovery between episodes.  Thus, the Veteran's episodes of 
depression were attributed to his diagnosis of major depression 
and not to his PTSD.  Moreover, the Veteran did not report panic 
attacks during this rating period on appeal, as noted in a June 
2006 letter from B.M. and a September 2005 letter from Dr. J.P.M.  
Rather, he used avoidance of social contact as a coping mechanism 
for his fear of panic attacks.  Additionally, an October 2007 
VAMC note indicates the Veteran's anxiety was under adequate 
control, that he was no longer feeling depressed, and he was 
content with his life.  More often than not, his treatment 
providers found him to be pleasant.  For example, a May 2006 note 
from the Spokane VAMC describes his mood as euthymic.  A January 
2007 note from that facility describes him as having a relaxed 
affect, with no indication of irritability or anger.  Thus, there 
is no indication of impaired impulse control.  Finally, the 
Veteran consistently denied suicidal ideation after March 2003, 
as indicated by the therapy notes and examination records, 
including July 2007, October 2007, and May 2008 VAMC notes, and a 
September 2008 letter from B. M.

The Veteran does have difficulty establishing and maintaining 
relationships with people.  However, the evidence does not 
demonstrate an inability to establish and maintain effective 
relationships.  As he testified at the September 2008 hearing 
before the Board, his only "friend" is his dog.  Throughout the 
reports, the Veteran states that he does not like to be around 
people, and that he goes out only to walk his dog and go grocery 
shopping.  Additionally, B.M. repeatedly states in her therapy 
notes that the Veteran is socially isolated.  Moreover, M.S., the 
Veteran's therapist at the VAMC, stated in an August 2004 letter 
that the Veteran's ability to establish and maintain effective or 
favorable interpersonal relationships with people was severely 
impaired.  However, April and October 2007 notes from the Spokane 
VAMC indicate he has contact with his parents who also live in 
Spokane.  A July 2005 note from Dr. J.P.M. indicates the Veteran 
goes grocery shopping with his mother every 2 weeks.  The Board 
acknowledges Dr. G.M.'s statement in a December 2007 
psychological evaluation that the Veteran is unable to establish 
and maintain effective work, school, and social relationships 
because he socially isolates himself, and was unable to maintain 
effective family role functioning because he was "socially 
totally isolated."  However, the Board places less probative 
value on this statement by Dr. G.M. in light of the weight of the 
evidence showing difficulty, but not inability, to establish and 
maintain relationships and his relationship with his parents.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (it is 
within the Board's province to weigh the probative value of 
medical opinions).  


The Veteran testified at his Board hearing that he has not worked 
since 1986.  During a psychological evaluation conducted by Dr. 
G.M. in December 2007, the Veteran told the doctor that he had 
been terminated from his last job when he was convicted of wire 
fraud in 2000.  He had worked as an investment banker for 14 
years, without any problems with his supervisor.  

The Board acknowledges that the Veteran has reported some 
symptoms which fall into the next higher, 70 percent, rating 
category, namely, obsessional rituals and suicidal ideation.  

Per his testimony at the September 2008 Board hearing, the 
Veteran does not like people to touch him.  Also, he testified 
that he takes 6 hours to prepare to leave his house, including an 
hour-and-a-half long bath, shaving, speaking with a Star of 
David, and taking medications.  In a September 2008 letter from 
the Veteran's psychotherapist, B.M., she states that these 
rituals are used to manage anxiety.  

Second, the Veteran did report suicidal ideations in February and 
March 2003.  Also, B.M., the Veteran's therapist, wrote in a July 
2004 letter that he required intensive treatment twice per week 
to minimize suicidal impulses and manage severe anxiety and 
intrusive trauma memories.  However, as previously discussed, the 
medical reports following those months, including a September 
2008 letter from B.M., consistently show that the Veteran has 
denied suicidal ideation since then.  

Despite these symptoms, the Board finds that the disability 
picture does not more nearly approximate the criteria for a 70 
percent rating.  Although the Veteran reports difficulty with 
social interaction and is not currently employed, the evidence 
does not demonstrate deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to his PTSD 
symptoms.  In fact, his mood, judgment, and thought processes 
have been consistently normal.  His depression has been 
attributed to his non-service-connected diagnosis of major 
depression by his therapist, B.M.  The Veteran is described as 
being well-groomed, and maintains a relationship with his 
parents.  As noted, he presented as a very articulate individual 
at his Board hearing.  Therefore, while there are deficiencies in 
the Veteran's ability to work, the competent evidence most nearly 
approximates the criteria for the currently assigned 50 percent 
evaluation.  

In concluding that an increased disability rating in excess of 50 
percent is not warranted for this rating period, the Board has 
also relied upon the Veteran's GAF scores assigned during various 
mental health assessments conducted throughout the rating period.  
His GAF scores averaged in the low 50s after March 2003.  For 
example, the Spokane VAMC assigned GAF scores of 53 in September 
2003, 50 in August 2004, 53 in November 2005, and 55 in December 
2006.  Also, Dr. G.M. assigned a GAF score of 42 at the December 
2007 psychological evaluation.

With reference to our discussion of GAF scores above, we further 
note that scores in the range of 41 to 50 represent serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  The Board finds that the GAF scores of 42 and 50 do 
not accurately represent the Veteran's objective symptoms.  The 
evidence does not demonstrate suicidal ideation, and the Veteran 
has been able to maintain a relationship with his parents.  Thus, 
the GAF scores of 42 and 50 do not warrant in increased 
evaluation.  With regard to the other GAF scores in the low 50s, 
these symptoms are congruent with the 50 percent rating category 
currently assigned to the Veteran, and thus do not support a 
higher evaluation.

Finally, the Board has also considered the June 2006 letter from 
the Veteran's therapist, B.M., wherein she recommends an 
evaluation of 70 percent.  However, with all due respect for that 
opinion, in light of the detailed discussion above, the Board 
finds that the objective evidence contained in the medical 
records does not support an increased evaluation at this time.  
See Guerrieri, supra, at 470-71.  


The Board acknowledges the Veteran's service in Vietnam and his 
receipt of the Combat Action Ribbon.  However, based upon the 
foregoing, the Board finds that the criteria have not been met 
for an increased rating for PTSD during the rating period on 
appeal.  In reaching this conclusion, the benefit-of-the-doubt 
doctrine has been considered, but the preponderance of the 
evidence is against the claim for an increased rating.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Finally, the Board has considered whether the Veteran's service-
connected PTSD warrants an increased rating on an extraschedular 
basis.  The governing criteria for the award of an extraschedular 
rating call for a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent periods 
of hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  The 
Veteran was hospitalized for suicidal ideations in December 2002 
and February 2003, but has not been hospitalized since then.  The 
evidence suggests that he was consistently employed as an 
investment banker until 2000 when he was convicted of wire fraud, 
and that some of the more recent difficulty in obtaining 
employment is due to that felony conviction as well as difficulty 
obtaining personal identification documentation.  The Board 
acknowledges the Veteran's contention that he has been unemployed 
since 1986 due to his PTSD symptoms.  Additionally, the Social 
Security Administration (SSA) awarded the Veteran disability 
benefits, effective January 2, 2003, due to his psychiatric 
conditions, including PTSD.  The Veteran's therapist, B.M., 
opined in a July 2004 statement that the Veteran would never be 
able to cope with social demands or mental stress of employment 
due to his PTSD symptoms.  Finally, M.S., the Veteran's VAMC 
therapist, opined that the Veteran's PTSD symptoms rendered him 
permanently unable to work. 

Based on the foregoing, the Board finds that there are 
exceptional considerations which, with consideration of the 
reasonable-doubt doctrine, render the schedular evaluation 
inadequate.  See 38 C.F.R. § 3.321(b)(1), supra.  Although the 
evidence suggests that the Veteran's prior felony conviction has 
been an obstacle to obtaining employment, his treatment providers 
are fairly consistent in stating that his PTSD symptoms result in 
marked interference with his ability to get a job.  Accordingly, 
the Board finds that the Veteran's PTSD presents an "exceptional 
or unusual disability picture" which warrants referral for 
extraschedular consideration.   

III.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows that 
the Veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his or her education and 
occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability; such cases should be 
referred to the Director, VA Compensation and Pension Service, 
for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment because of 
economic circumstances is not enough.  A high rating in itself is 
a recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See Van 
Hoose, supra.  As noted, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

B.  Facts and Analysis

In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected PTSD.  As 
discussed above, his contention is supported by several of his 
treatment providers.     

Currently, the Veteran has been awarded only a 50 percent 
evaluation for PTSD, effective from January 21, 2003.  Since he 
does not have one service-connected disability with an evaluation 
of at least 60 percent, or two or more disabilities with a 
combined rating of at least 70 percent with one disability rated 
at 40 percent, the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the Veteran unable to secure and 
follow substantially gainful employment.  If this is established, 
the case is to be sent to the Director of Compensation and 
Pension for extraschedular consideration.  See 38 C.F.R. §§ 
3.340(a), 3.341(a), 4.16(b).  As discussed above and in the 
REMAND portion of this decision, the Board has found that the 
Veteran's PTSD presents an exceptional or unusual disability 
picture, and that the criteria for submission to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating for PTSD have been met.  In that 
consideration, the Director should also consider TDIU.


ORDER

Entitlement to an initial schedular evaluation in excess of 50 
percent for post-traumatic stress disorder is denied.  

Entitlement to a total rating based on individual unemployability 
due to service-connected disability, under the schedular 
threshold requirements, is denied.  

Referral to the Director, Compensation and Pension Service, for 
consideration for an increased rating for PTSD on an 
extraschedular basis is granted.


REMAND

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning 
an extra-schedular evaluation in the first instance.  Instead, 
the Board must refer any claim that meets the criteria to the RO 
for referral for consideration of an extraschedular evaluation to 
the Director, Compensation and Pension Service.  Id.

The evidence of record shows that the Veteran's PTSD presents an 
exceptional or unusual disability picture.  The Board finds that 
the criteria for submission to the Director, Compensation and 
Pension Service, for consideration of an extraschedular rating 
for PTSD have been met.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to the 
Director, Compensation and Pension Service, 
for a determination as to whether the Veteran 
is entitled to the assignment of an 
extraschedular rating for PTSD, or a TDIU, in 
accordance with the provisions of 38 C.F.R. 
§ 3.321(b).  The Director of Compensation and 
Pension is requested to provide adequate 
reasons and bases for any decision.

2.  When the requested development has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an SSOC addressing 
entitlement to an extraschedular evaluation 
and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


